Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered November 18, 1991, adjudging and declaring that the lease between Jo-Ed Service Center Corp. and Palermo Holding Corp. for the premises known as and by 3945 Laconia Avenue, Bronx, New York, was terminated on June 30, 1990, and declaring that plaintiffs Ed Gambardella and Josephine Gambardella, having assigned the lease to Jo-Ed Service Center Corp. on June 25, 1985 were no longer tenants of Palermo Holding Corp. on or about December 12, 1989 and thus had no interest in the lease and no right to exercise the option, unanimously affirmed, with costs.
In this action upon submitted facts pursuant to CPLR 3222, there is nothing in the record which would support the claim of the Gambardella plaintiffs that they were officers of the corporate lessee at the time they attempted to exercise an option to rensw the lease. Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.